Title: Thomas Boylston Adams to Abigail Adams, 19 October 1800
From: Adams, Thomas Boylston
To: Adams, Abigail


				
					Dear Mother.
					
						Sunday 19th: October 1800.
					
				
				I have received your favors of the 10th: & 12th: instts: and am highly gratified by their contents; excepting the bill of health, which is less cheering than I could wish it might have been. I have been so occupied with attendance upon Courts and writing to my correspondents in Europe, during the last ten days, that I have not found time to write you; & the expectation of William’s departure before my letter could reach him, prevented my answering his last letters to me. He has sent me a list of some books, which have been packed up for me— I want some more than his list contains, particularly a sett of Livy, which you may possibly find room to bring on with you. I am quite provoked sometimes, when I think how improvident I was, not to retain a great proportion of the Books that were here last winter— There was the Encyclopedia—Postlethwaite’s Dictionary & a variety of useful books, which will never be touched at Quincy, and which I would gladly have purchased at prime cost; but on my return from my journey in the Spring, they were all packed up & sent off, and among them many books really my own— When I go to Quincy in person I shall lay violent hands upon them.
				The letters from my Brother, which I sent you are written in the true style of a Scientific & observant traveller. I have received the continuation to the 1st: of August, which I forbear sending you, since I am promised the pleasure of seeing you in the course of a month. The extract was published at large in the Gazette of the U.S. a part of it, which related to the Mission was published in New York & thence taken into Brown & Relf here; but although more people here approved of that measure, than in the Eastern States, and notwithstanding the distance of an Essex junto; there is still a violent, though not a numerous band, who will not listen to any vindication of it. The Jacobins profess to admire & respect the independence of Mr: Adams’s character, and several of them have told me, that next to their Idol Jefferson they would infinitely prefer him to any man in the Country. This language is humorous enough, and one hardly knows which it savors of most, rudeness or flattery. The high-toned ones here, who deserve no better name than Royalists, are very indignant at these commendations, because they contain a reflection upon their views & conduct. The Jacobins, within a few

days, talk of a coalition of Mr: Adams’s & Mr: Jeffersons friends, to keep under the Hamiltonians; this is insidious, false & treacherous doctrine to be held up at this moment, because if believed or even suspected to be true or likely, it would tend to split entirely asunder the friends of Government— No such thing is contemplated by Mr: A——s friends, and yet they are alternately accused of the design or the fact, by the other two parties— The Demo’s know it will injure Mr: A—— in the esteem of his adherents to propagate such a story, and the Anglo——s circulate it to mortify the P——t if not to hurt his interest. The hopes & confidence of the Jaco——s are yet strong; but unless this State can give her weight in their scale, they are yet uncertain as to the result. If Maryland had been on our side, we should have gained the election, supposing South Carolina to be entirely opposed; but then we must calculate upon a majority in North Carolina in our favor, of which I am very dubious. I have made a random estimate, which shaves very close— You have it herewith.
				I will not send away the Aurora, which contains some precious matter with respect to the conduct, sentiments & language of our old friend Dr: Rush, exposed and betrayed by Tench Coxe. An open & public appeal was made in a letter of Coxe’s to the Aurora Editor, to Dr: Rush, calling upon him to substantiate & testify to the truth of the charge of Manarchical principles made against Mr: Adams. You will see the passage in the federal papers— The poor Doctor is in a dreadful fease about it; he comes out in a letter, flatly contradicting the insinuations contained in Coxe’s letter. Coxe publishes again & gets the Dr: deeper in the mire. The Dr: came to me & palavered about it— I told him his letter was enough for my satisfaction and I presumed it would be sufficient with the family— He has written twice to you on the subject— But Coxe wont let him rest— He tells more strange stories, whether true or false, they will hurt the Dr: and he would soon be weary of contradicting them— You remember my words last spring in my letter to my father—“I wish Dr: R—— had less profession & more sincerity”— The old proverb that says, “when rogues fall out, honest men get their due,” will apply well-enough— I pity the Dr: for this lesson, much less than I do his wife & family & her connextions who will be much chagrined at the incident— The old womanish politics of Dr: R—— have been proverbial in my estimation, almost ever since I knew him— His private virtues are enough to cover in my opinion a multitude of his crude theories upon government— It is hoped by some & expected by more

that this late disclosure will make a breach between our family & the Doctor, but I see no necessity for it, since my opinion has not varied one tittle by reason of the exposure, which Coxe has made, taking it all as matter of fact— I hope the P——t & you are of the same opinion—
				Mr: & Mrs: Otis arrived safely here a day or two ago.— You will have a few friends about you at Washington, and considering all circumstances I am glad you are to be with my father this winter. The prospect is dreary enough; not for him, but for the Country. You know full well, that we have as little to lose as any body; but we have an interest in the honor the reputation & the prosperity of our Country; Yet suppose another four years of upright, independent administration, can it save us from Revolution, division or anarchy? There is a chance that it may, but a feeble one, in my opinion; when the war in Europe terminates, what are we to look for, if no settlement be previously made of our differences with France? There is no trust but in Omnipotence itself, which “in that day & hour, must provide against our dangers.”
				Reading a paper in the Spectator the other day, I fell upon the following remarks, descriptive of a great mind; I know few men in this world to whom they apply with so much justice & truth, as to the P——t.
				“A solid & substantial greatness of soul looks down with a generous neglect on the censures and applauses of the multitude, and places a man beyond the little noise and strife of tongues. Accordingly we find in ourselves a secret awe and veneration for the character of one, who moves above us in a course of virtue, without any regard to our good or ill opinions of him, to our reproaches or commendations.” You may find the whole passage, which I omit for want of room, in the 255th: Number of the Spectator; I estimate it as the essence of wisdom.
				With the truest love & attachment I am &ca:
				
					T B Adams.
				
			